                Case 21-10205     Doc 6   Filed 01/13/21     Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)



                                                 Bankruptcy Case No:

  In re:                                         21-10205-MMH
  John McDonnell McPherson
                                                 Chapter 7
  Debtor(s).


                            NOTICE OF APPEARANCE
                           AND REQUEST FOR SERVICE

       PLEASE TAKE NOTICE that the undersigned appears for and on behalf of the

United States Trustee for Region Four, for all purposes in connection with this case.

Pursuant to Rules 2002, 3017 and 9010(b) of the Federal Rules of Bankruptcy Procedure,

the undersigned hereby requests service of all notices, applications, motions, orders,

pleadings, reports, plans, disclosures statement and other documents filed or served in

this case.


                                                  Respectfully Submitted,

 Dated: January 13, 2021                           /s/ J. Dan Ford
                                                  J. Dan Ford
                                                  (Fed. Bar No.: 21290)
                                                  United States Department of Justice
                                                  101 West Lombard Street, Suite 2625
                                                  Baltimore, Maryland 21201
                                                  (410) 962-4300
                                                  j.dan.ford@usdoj.gov

                                                  Attorney for the United States Trustee
                Case 21-10205   Doc 6   Filed 01/13/21   Page 2 of 2




                         CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on January 13, 2021 a copy of the foregoing Notice
was mailed first-class, postage prepaid to:

No manual recipients

       I HEREBY FURTHER CERTIFY that according to the Court’s ECF records,
electronic notice of this motion should be provided to the following persons:


   •   Brent C. Strickland bstrickland@wtplaw.com, mbaum@wtplaw.com
   •   US Trustee - Baltimore USTPRegion04.BA.ECF@USDOJ.GOV



                                                   /s/ J. Dan Ford
                                                   J. Dan Ford




                                        -2-
